Citation Nr: 0424364	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-11 276	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for inguinal hernia(s).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1974 to September 1974 and July 1978 to October 1979.  This 
case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Houston 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Travel Board hearing was scheduled in October 2003.  
In an October 2003 statement the veteran requested to 
reschedule his Travel Board hearing due to surgery.  Another 
Travel Board hearing was scheduled in April 2004; the veteran 
failed to report.  


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that pertinent medical records remain outstanding.  
On his December 1973 enlistment examination the veteran 
reported a medical history of hernias.  Consequently, the 
claim appears to be one seeking service connection based on a 
theory that hernia disability was aggravated in service.  The 
veteran reported two pre-service occasions (November 1971 and 
October 1972) of hernia surgery by Dr. R. at St. Luke's 
Hospital.  Records of these are not associated with the 
claims file.  They are necessary to establish the nature and 
severity of the hernia(s) that pre-existed service (required 
in a claim based on an aggravation theory of entitlement).  

In March 1979, the veteran underwent a scrotal exploration 
with right orchiectomy involving a right inguinal incision in 
the scar from his pre-service hernia repair.  It was noted 
that he tolerated the procedure well.  On June 1979 
separation examination, he gave a history of hernias.  
Clinical evaluation revealed that the abdomen and viscera 
were normal.  There was scarring from bilateral inguinal 
herniaplasty that was well healed and nonsymptomatic.  The 
veteran reported the surgery in March 1979, and that he was 
not feeling well.  The evidence of record does not include 
any postservice medical records.  Whether or not pre-existing 
inguinal hernia(s) worsened in service is a medical question, 
and requires both further development of records showing the 
status of the hernia(s) prior to and after service and a 
medical opinion as to the significance of clinical findings.

While the veteran was provided notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) in February 2002 and September 
2003 letters, the notice does not appear to be in full 
compliance with all current pertinent guidelines.  As the 
case is being remanded anyway, there is an opportunity to 
ensure notice is complete, without causing additional delay 
in the adjudication process.  

In light of the foregoing, the case is remanded for 
the following:

1.  The veteran should be provided notice 
of the VCAA as it pertains to his claim 
in full compliance with the applicable 
guidelines in the statutes, implementing 
regulations, interpretative Court 
decisions, VA General Counsel precedent 
opinions, etc.  The veteran and his 
representative should have the 
opportunity to respond. 

2.  The RO should ask the veteran to 
provide a list of all health care 
providers & medical examiners that have 
treated or examined him for inguinal 
hernia(s) prior to, during, and 
subsequent to service (and any necessary 
releases).  The RO should obtain complete 
records (those not already in the claims 
file) of all examinations and treatment 
from all the sources identified, 
specifically including the pre-service 
St. Luke's hospital records, and reports 
of any follow-up treatment and 
examinations.  In conjunction with this 
development he should be advised of the 
provisions of 38 C.F.R. § 3.158.  

3.  The RO should then arrange for the 
veteran to be afforded a VA examination 
to determine whether or not his pre-
existing inguinal hernia(s) was/were 
aggravated during or by service (beyond 
any natural progress).  The examiner 
should review the claims file, examine 
the veteran, and opine whether or not the 
his pre-existing hernia(s), was/were as 
likely as not, aggravated by his military 
service.  The examiner should 
specifically comment as to whether or not 
the hernia(s) increased in severity 
during service.  If the examiner 
determines that there was an increase in 
service during service but such was due 
to natural progress, the evidentiary and 
medical basis for such opinion must be 
explained.  The examiner must explain the 
rationale for any opinion given.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

